Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered. 
 
Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/12/2021 amending claim 19 to clarify the language the 112 rejections made against claim 19 in the office action of 10/14/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14,16,19 and 23-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the one or more processors" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 16,19 and 23-24 directly depend from claim 14 and are also rejected to for the reasons stated above regarding claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5, 9-11, 13-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0217117 to Hershey (Hershey) (previously cited) in view of US 2009/0076561 to Libbus et al. (Libbus) and US 2012/0277621 to Gerber et al. (Gerber).
In reference to at least claims 1,13 and 25
Hershey teaches a system and method for delivering modulated sub-threshold therapy to a patient which discloses a system for providing electrical stimulation to biological tissue to treat one or more medical conditions (e.g. 14, Figs. 1-3) comprising: one or more leads configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 12, Figs. 1-3 placed proximate one or more peripheral nerves, Fig. 2); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable pulse generator, 14, Figs. 1-3); a power source configured to operatively connect and supply power to the implantable pulse generator (e.g. power source, paragraph [0040], [0050], [0056]); and one or more processors configured to generate a stimulation waveform (e.g. controller/processor 48, Fig. 3), wherein the stimulation waveform comprises a series of rectangular stimulation pulses that vary in pulse width over time (e.g. pulses varied over time, Figs. 7a-c, avoiding neurological accommodation, paragraph [0067]); and cause the implantable pulse generator to deliver the electrical stimulation via the stimulation waveform (e.g. delivery of the waveform, para. [0012], [0045]-[0047]). Hershey does not explicitly teach a physiological 
In reference to at least claim 2
Hershey discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular pulses increases over the time (e.g. pulses varied over time including increasing parameter values, Figs. 7a-c).
In reference to at least claim 5
Hershey discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases over the time (e.g. pulses varied over time including decreasing parameter values, Figs. 7a-c).
In reference to at least claim 9
Hershey discloses wherein the series of rectangular stimulation pulses is a first series of rectangular stimulation pulses over the first time period, and wherein the stimulation waveform comprises a second series of rectangular stimulation pulses over the second time period (e.g. series of pulses delivered over time, Figs. 7a-7c).
In reference to at least claim 10

In reference to at least claim 11
Hershey discloses wherein a pattern of the second series of rectangular stimulation pulses comprises an inverted pattern of a pattern of the first series of rectangular stimulation pulses (e.g. pulses varied over time, Figs. 7a-c, modulation delivered between monophasic including a series of pulses that are all positive or all negative, paragraph [0054]).
In reference to at least claim 14
Hershey teaches a system and method for delivering modulated sub-threshold therapy to a patient which discloses a method for providing electrical stimulation to biological tissue to treat medical conditions (e.g. 14, Figs. 1-3), the method comprising: generating a stimulation waveform (e.g. controller/processor 48, Fig. 3), wherein the stimulation waveform comprises a series of rectangular stimulation pulses that vary in pulse width over time (e.g. pulses varied over time, Figs. 7a-c, avoiding neurological accommodation, paragraph [0067]); and causing the implantable pulse generator to deliver the electrical stimulation (e.g. delivery of the waveform, para. [0012], [0045]-[0047]) to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 12, Figs. 1-3 placed proximate one or more peripheral nerves, Fig. 2); wherein to deliver the electrical stimulation the one or more processors causes the implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable pulse generator, 14, delivers that stimulation to leads 12, Figs. 1-3). Hershey does not explicitly teach receiving a patient signal from a physiological sensor and using the patient signal from the physiological sensor to generate the stimulation waveform. It was well known within the art before the effective filing date of the invention to provide physiological sensor(s) that detect various physiological signals such as blood pressure, heart rate and/or respiration of the patient and using that information as 
In reference to at least claims 21 and 23
Hershey discloses wherein an inter-pulse frequency of the series of rectangular pulses varies over the time (e.g. pulses varied over time including inter-pulse frequency, Figs. 7a-c).
In reference to at least claims 22 and 24
Hershey discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. pulses varied over time including amplitude frequency, Figs. 7a-c).

Claims 1-10,13-14,16,19, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0289667 to Wacnick et al. (Wacnick) (previously cited) in view of US 2009/0076561 to Libbus et al. (Libbus) and US 2012/0277621 to Gerber et al. (Gerber).
In reference to at least claims 1 and 25
Wacnick teaches revamping parameter values for electrical stimulation therapy which discloses a system for providing electrical stimulation to biological tissue to treat one or more medical conditions (e.g. system 10/24, Fig.1-2) comprising: one or more leads configured to be positioned in contact with or proximate to biological tissue that is proximate one or more occipital or peripheral nerves (e.g. neuromodulation leads 16/18A, Figs. 1-2 placed proximate one or more occipital or peripheral nerves, Figs. 1-2, paragraphs [0011], [0033],[0038], [0067], [0072]); an implantable pulse generator configured to deliver electrical stimulation to the biological tissue via the one or more leads (e.g. implantable 
In reference to at least claim 2
Wacnick discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or a pulse width of the series of rectangular pulses increases over the time (e.g. pulses varied over time, parameter value varied over time including increases, Figs. 7B-7C, paragraphs [0004], [0047], [0084]).
In reference to at least claim 3
Wacnick discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular 
In reference to at least claim 4
Wacnick discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses increases exponentially over the time (e.g. pulses varied over time, parameter value varied over time, Figs. 7B-7C, paragraphs [0004], [0047], [0084], linear, non-linear, saw-tooth, exponential, logarithmic, polynomial, step-wise or any combination thereof, paragraph [0096], [0102], [0124], [0133]).
In reference to at least claim 5
Wacnick discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases over the time (e.g. parameter value varied over time including increases and decreases, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 6
Wacnick discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases linearly over the time (e.g. parameter value varied over time including increases and decreases, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113], linear, non-linear, saw-tooth, exponential, logarithmic, polynomial, step-wise or any combination thereof, paragraph [0096], [0102], [0124], [0133]).
In reference to at least claim 7
Wacnick discloses wherein the at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases exponentially over the time (e.g. parameter value varied over time including increases and decreases, Figs. 7B-7C, paragraphs 
In reference to at least claim 8
Wacnick discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular stimulation pulses increases over the time (e.g. parameter value varied over time including increases and decreases to multiple parameters at the same time such as decreasing the pulse width while increasing the pulse amplitude or vice versa, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]), and wherein a different one of the at least one at least one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular stimulation pulses decreases over the time (e.g. parameter value varied over time including increases and decreases to multiple parameters at the same time such as decreasing the pulse width while increasing the pulse amplitude or vice versa, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]). 
In reference to at least claim 9
Wacnick discloses wherein the series of rectangular stimulation pulses is a first series of rectangular stimulation pulses over the first time period, and wherein the stimulation waveform comprises a second series of rectangular stimulation pulses over the second time period (e.g. series of pulses delivered over time, repeating on an alternating basis over a series of pulses, paragraph [0051]).
In reference to at least claim 10
Wacnick discloses wherein a pattern of the second series of rectangular stimulation pulses matches a pattern of the first series of rectangular stimulation pulses (e.g. series of pulses delivered over time, repeating on an alternating basis over a series of pulses, paragraph [0051]).
In reference to at least claim 13

In reference to at least claim 14
Wacnick teaches revamping parameter values for electrical stimulation therapy which discloses a method for providing electrical stimulation to biological tissue to treat medical conditions, the method comprising: selecting, generating a stimulation waveform, the stimulation waveform comprises a series of rectangular pulses (e.g. plurality of programs that includes a parameter set, paragraph [0076], [0090], series of pulses delivered over time, paragraph [0051], pulses may be rectangular, square, triangular, trapezoidal…, paragraph [0082]), and wherein pulse width of the series of the rectangular pulses varies over time (e.g. pulses varied over time, parameter values varied over time including pulse width, Figs. 7B-7C, paragraphs [0004], [0047], [0084]); and causing an implantable pulse generator to deliver the electrical stimulation to biological tissue that is proximate one or more occipital nerves (e.g. neuromodulation leads 16/18A, Figs. 1-2 placed proximate one or more occipital or peripheral nerves to deliver therapy, Figs. 1-2, paragraphs [0011], [0033],[0038], [0067], [0072]), wherein to deliver the electrical stimulation, the one or more processors causes the implantable pulse generator to apply the stimulation waveform via one or more leads positioned in contact with or proximate to the biological tissue (e.g. neuromodulation leads 16/18A, Figs. 1-2 placed proximate one or more occipital or peripheral nerves, Figs. 1-2, paragraphs [0011], [0033],[0038], [0067], [0072]). Wacnick discloses changing a stimulation parameter value in response to a detected physiological change in the patient (e.g. detect physiological change, paragraph [0115], [0157], [0162]) but does not explicitly teach receiving a patient signal from a physiological sensor configured and using the patient signal from 
In reference to at least claim 16
Wacnick discloses wherein at least one of an inter-pulse frequency, a pulse amplitude, or the pulse width of the series of rectangular pulses increases over time, and wherein a different one of the interpulse frequency, the pulse amplitude, or the pulse width of the series of rectangular pulses decreases over the time (e.g. parameter value varied over time including increases and decreases to multiple parameters at the same time such as decreasing the pulse width while increasing the pulse amplitude or vice versa, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 19
Wacnick discloses wherein the stimulation waveform comprises one or more relaxation pauses between at least some of the series of pulses (e.g. parameter value varied over time with pauses between the pulses delivered, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 20
Wacnick discloses wherein said selecting is based at least in part on at least one of a user input, a time of day, a user activity level, a physiological parameter, or a predetermined pattern (e.g. input that commands the IMD, 
In reference to at least claim 22
Wacnick discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. parameter value varied over time including an amplitude being varied over time, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).
In reference to at least claim 24
Wacnick discloses wherein an amplitude of the series of rectangular pulses varies over the time (e.g. parameter value varied over time including an amplitude being varied over time, Figs. 7B-7C, paragraphs [0004], [0029], [0045], [0047], [0050]-[0054], [0110]-[0113]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0121407 to Pfaff et al. which teaches neuromodulation having non-linear dynamics. US 2012/0197336 to Su which teaches intra-burst pulse variation for stimulation therapy. US 2020/0046980 to Moffitt et al. which teaches varying stimulation parameters to prevent tissue habituation in a spinal cord stimulation system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792